Citation Nr: 0815445	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.  

2.  Entitlement to an initial evaluation in excess of 0 
percent for residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from November 1997 to 
November 2002.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  In December 
2006, the matters were remanded to the AOJ for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that in a March 2007 rating decision, the AOJ 
granted service connection for right elbow tendonitis.  This 
represents a full grant of the benefit sought in regard to 
that issue.  


FINDINGS OF FACT

1.  A left ankle disability is not shown.  

2.  Residuals of a right ankle fracture are manifested by, at 
most, moderate symptoms, to include limitation of motion.  


CONCLUSIONS OF LAW

1.  A chronic left ankle disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for a 10 percent disability evaluation for 
residuals of a right ankle fracture have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification:  
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case or 
supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  The Board notes that VCAA notice letters were also 
sent in April 2004l, January 2007, March 2007, and January 
2008.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that 
information requested by the AOJ in March 2007 and January 
2008 was not provided.  In a March 2007 statement, the 
appellant stated that he had no other information or evidence 
to provide.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The claimant 
was also afforded a VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The Board notes that in regard to the issue pertaining to the 
evaluation of the right ankle, the March 2003 VCAA letter 
pertained to the issue of service connection.  The matter of 
the proper effective date is a "downstream" issue, i.e., an 
issue relating to the claim but arising after the beginning 
of the claims process.  With regard to that issue, VA has 
taken the proper action in accordance with 38 U.S.C.A. § 
5104.

The claimant took issue with the initial 0 percent disability 
evaluation assigned in July 2003 and is presumed to be 
seeking the maximum benefits available under the law.  See 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the AOJ 
properly issued a May 2004 statement of the case which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).  The 
appellant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in January 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

I.  Service Connection

Initially, the Board notes that there has been no assertion 
of combat in regard to the issue of entitlement to service 
connection for a left ankle disorder.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

The Board finds that service connection for a left ankle 
disorder is not warranted.  The competent evidence 
establishes that the appellant does not have a chronic left 
ankle disability.  

The Board notes that service medical records reflect 
complaints in regard to the ankles, to include on examination 
in September 2002.  Regardless, x-ray examination in April 
2004 was normal, and the November 2007 VA examiner 
specifically reported no findings of any disability or 
pathology in regard to the left ankle.  The appellant is 
competent to report his symptoms, to include pain.  The 
Board, however, has accorded more probative value to the 
objective medical findings and opinions in this case.  The 
Board notes that the examiners reviewed the claims file, and 
provided complete rationales for the opinions.  Absent 
competent evidence of disease or injury productive of 
disability, service connection is not warranted.  See 
Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  At 
this time, there is no pathology involving the left ankle 
identified as disease or injury.  In such circumstances, pain 
alone is not a compensable disability.  Absent a current 
disability, service connection is not warranted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.

II.  Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The appellant is appealing the original assignment of 
disability evaluation following an award of service 
connection in July 2003 for residuals of an in-service right 
ankle fracture.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 0 percent 
rating has been assigned.  Accordingly, the issue is whether 
a rating in excess of 0 percent is warranted for the right 
ankle disability at any time during the appeal period.

In this case, the appellant essentially asserts that the 0 
percent disability evaluation assigned does not reflect the 
degree of impairment due to his symptoms in association with 
his right ankle disability.  As reflected in a March 2007 
statement in support of the claim, the appellant reports that 
his ankle symptoms include daily pain, especially with 
prolonged standing.  

The appellant's right ankle disability is currently rated as 
0 percent disabling under Diagnostic Code 5271.  Having 
reviewed the record, the Board finds that the evidence is in 
relative equipoise and thus, the assignment of a 10 percent 
rating is supportable under Diagnostic Code 5271.  

In that regard, the Board notes that the standard range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2007).  A 20 percent evaluation is warranted for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2007).  A 10 percent evaluation is warranted for 
moderate limitation of motion.  Id.

On VA examination in November 2007, the examiner stated that 
the appellant's complaints were similar to those contained in 
the April 2004 VA report of examination, noting a history 
indicative and suggestive of decreased mobility, 
fatigability, and pain with activities of daily living, with 
flare-ups in association with prolonged standing and walking 
during the course of a work day.  The examiner noted that 
while x-ray examinations showed complete healing of the 
fracture of the lateral malleolus with no arthritis of the 
tibio-talar joint, the slight calcification identified in the 
distal tibio-fibular syndemosis indicated an old sprain of 
the syndemosis, which likely occurred at the time of the 
lateral malleolus fracture, and was likely the cause of the 
continuing symptoms in the right ankle.  In light of the VA 
opinions, the appellant's statements, and in consideration of 
the provisions of 38 C.F.R.38 C.F.R. §§ 4.40, 4.45, the Board 
finds that a 10 percent rating reflecting moderate limited 
motion of the right ankle, to include functional impairment, 
is supportable.  

A rating in excess of 10 percent is not warranted.  The 
competent evidence establishes that there is not marked 
limited motion of the right ankle.  The Board notes that 
while the appellant is competent to report his symptoms, he 
is not shown to have the medical expertise required for a 
determination in this case.  More specifically, although he 
is competent to report that he experiences symptoms to 
include pain, stiffness, and fatigue in the right ankle, the 
Board has accorded more probative value to the objective 
medical findings in this case as to the degree of impairment 
due to the symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In that regard, the Board notes that on VA examination in 
April 2004 dorsiflexion was to 10 degrees and plantar flexion 
was to 30 degrees, and the November 2007 VA examination 
report shows that he has right ankle dorsiflexion to 15 
degrees and 40 degrees of plantar flexion of the right ankle.  
Both the April 2004 VA examiner and the November 2007 VA 
physician reported findings to include that he had a normal, 
brisk, heel-to-toe gait, normal strength of dorsiflexion and 
plantar flexion and strength of inversion and eversion of the 
right ankle at 5/5, no joint effusion of the right ankle, and 
normal circulation and sensation.  Thus, the Board finds that 
the competent and probative evidence establishes that the 
there is not marked limited motion of the right ankle.  These 
findings, in combination with the other findings contained in 
the reports, establish that limitation of motion in the right 
ankle is no more than moderate.  

The Board notes that the VA examination reports reflect that 
the appellant is employed.  In correspondence received in 
March 2007, the appellant stated that ankle symptoms 
interfered with his ability to work overtime.  The Board 
notes that the 10 percent disability evaluation assigned 
herein contemplates impairment in earning capacity, including 
loss of time from exacerbations due to the service-connected 
right ankle disability.  38 C.F.R. § 4.1 (2007).  Thus, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted for the right ankle disability.  

Lastly, the Board notes the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b) (1).  As noted, the April 2004 and November 
2007 VA examination reports reflect that the appellant is 
employed.

The evidence is in favor of a 10 percent rating for residuals 
of a right ankle fracture.  To that extent, the benefits 
sought on appeal are granted.  


ORDER

Service connection for a left ankle disorder is denied.  

A 10 percent disability evaluation for residuals of a right 
ankle fracture is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


